Exhibit 10.1

BANKFINANCIAL CORPORATION

2006 EQUITY INCENTIVE PLAN

INCENTIVE STOCK OPTION AWARD TERMS

The Participant specified below has been granted this Option by BANKFINANCIAL
CORPORATION, a Maryland corporation (the “Company”), under the terms of the
BANKFINANCIAL CORPORATION 2006 EQUITY INCENTIVE PLAN (the “Plan”). The Option
shall be subject to the Plan as well as the following terms and conditions (the
“Option Terms”):

Section 1. Award. In accordance with the Plan, the Company hereby grants an
Option for the number of Covered Shares set forth in Section 2 to the
Participant, subject to the Option Terms.

Section 2. Terms of Award. The following words and phrases relating to the grant
of the Option shall have the following meanings:

(a) The “Participant” is [                        ].

(b) The “Grant Date” is [                    ].

(c) The number of “Covered Shares” shall be [            ].

(d) The “Exercise Price” is $[            ] per share.

Except where the context clearly implies to the contrary, any capitalized term
in this award shall have the meaning ascribed to that term under the Plan.

Section 3. Incentive Stock Option. The Option is intended to constitute an
“incentive stock option” as that term is used in Code section 422. To the extent
that the aggregate fair market value (determined at the time of grant) of Shares
with respect to which incentive stock options are exercisable for the first time
by the Participant during any calendar year under all plans of the Company and
its Subsidiaries exceeds $100,000, the options or portions thereof which exceed
such limit (according to the order in which they were granted) shall be treated
as nonstatutory stock options. It should be understood that there is no
assurance that the Option will, in fact, be treated as an incentive stock
option.

Section 4. Vesting. Subject to the limitations of the Option Terms, each
installment of Covered Shares of the Option (“Installment”) shall become vested
and exercisable on and after the “Vesting Date” for such Installment as
described in the following schedule (but only if the Participant’s Termination
of Service has not occurred before the Vesting Date):



--------------------------------------------------------------------------------

INSTALLMENT

  

VESTING DATE

APPLICABLE TO INSTALLMENT

[    ] of Covered Shares    [    ] [    ] of Covered Shares    [    ] [    ] of
Covered Shares    [    ]

Notwithstanding the foregoing provisions of this Section 4, the Option shall
become fully exercisable upon the earliest of the following events to occur:
(i) a Change in Control that occurs on or before the Participant’s Termination
of Service; or (ii) Participant’s Termination of Service as a result of the
Participant’s Death, Disability or Retirement.

(a) The Option may only be exercised on or after the Participant’s Termination
of Service only as to that portion of the Covered Shares for which it was
exercisable immediately prior to the Participant’s Termination of Service, or
became exercisable on the date of the Participant’s Termination of Service.

Section 5. Expiration. The Option shall not be exercisable after the Company’s
close of business on the last business day that occurs prior to the Expiration
Date. The “Expiration Date” shall be the earliest to occur of:

(a) the date of the Participant’s Termination of Service due to Cause;

(b) the [    ] anniversary of the Grant Date;

(c) the twelve (12) month anniversary of the Participant’s Termination of
Service if the Termination of Service occurs due to Death, Disability or
Retirement; or

(d) the three (3) month anniversary of the Participant’s Termination of Service
if the Termination of Service occurs for reasons other than Death, Disability,
Retirement or Cause; provided, however, that if the Participant returns to
employment with, or as a director or consultant to, the Company, within three
(3) months after the Termination of Service, such termination shall have no
effect on the Option and the Participant shall have the same number of shares
and the same vesting schedule as set forth in this Agreement.

Notwithstanding the foregoing provisions of this Section 5, in the event a
Participant dies during the period provided for in subsection (d) above, the
Option shall not expire, and shall remain exercisable, until the one (1) year
anniversary of the date of Death, but in no event beyond the expiration date
provided in subsection (b) above.

Section 6. Method of Option Exercise.

(a) Method of Exercise. Subject to the Option Terms and the Plan, the Option may
be exercised in whole or in part by filing an exercise notice with the Secretary
of the Company at its corporate headquarters prior to the Company’s close of
business on the last business day that occurs prior to the Expiration Date. The
notice requirement may only be

 

2



--------------------------------------------------------------------------------

satisfied by (i) the proper use of a specified electronic medium (phone,
intranet, internet or other), whether or not such medium is the property of, or
maintained, by the Company or a third party service provider, or (ii) any other
method prescribed by the Committee; provided, however, the Committee shall
retain the right to limit or expand the method of exercise to any one or more of
the above methods with respect to any individual Participant or group or class
of Participants. Such notice shall specify the number of Covered Shares which
the Participant elects to purchase, and shall be accompanied by payment of the
Exercise Price for such Covered Shares indicated by the Participant’s election.

(b) Payment of Exercise Price. Payment may be by cash or, subject to limitations
imposed by applicable law, by such means as the Committee from time to time may
permit, including, (i) by tendering, either actually or by attestation, shares
of Common Stock acceptable to the Committee, valued at Fair Market Value on the
date of exercise; (ii) by irrevocably authorizing a third party, acceptable to
the Committee, to sell shares of the Common Stock (or a sufficient portion of
the Shares) acquired upon exercise of the Option and to remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price;
(iii) by personal, certified or cashiers’ check; (iv) by other property deemed
acceptable by the Committee; or (v) any combination of the above. If payment is
made pursuant to clauses (i) or (ii) above, the Participant’s election must be
made on or prior to the date of exercise of the Option and must be irrevocable.
The Option shall not be exercisable if and to the extent the Company determines
that such exercise would violate applicable state or federal securities laws or
the rules and regulations of any securities exchange on which the Stock is
traded and shall not be exercisable during any blackout period established by
the Company from time to time.

Section 7. Withholding. The exercise of the Option, and the Company’s obligation
to issue shares upon exercise, is subject to withholding of all applicable
taxes. At the election of the Participant, and subject to such rules and
limitations as may be established by the Committee from time to time, such
withholding obligations may be satisfied (i) through cash payment by the
Participant; or (ii) by irrevocably authorizing a third party, acceptable to the
Committee, to sell shares of the Common Stock (or a sufficient portion of the
Shares) acquired upon exercise of the Option and to remit to the Company a
sufficient portion of the sale proceeds to pay any tax and withholding resulting
from such exercise; or (iii) by tendering, actually or by attestation, shares of
Common Stock acceptable to the Committee; or (iv) subject to the Committee’s
discretion, through the surrender of Covered Shares to which the Participant is
otherwise entitled under the Plan; provided, however, that such shares under
this clause (iv) may be used to satisfy not more than the Company’s minimum
statutory withholding obligation (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income).

Section 8. Transferability. No portion of this Option may be assigned,
transferred, pledged or hypothecated by the Participant in any way whether by
operation of law or otherwise, and shall not be subject to execution, attachment
or similar process. Any attempt at assignment, transfer, pledge or
hypothecation, or other disposition of this Option contrary to the provisions
hereof, and the levy of any attachment or similar process upon this option,
shall be null and void and without effect. Notwithstanding the above, an Option
may be assigned, transferred, pledged or hypothecated by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order.

 

3



--------------------------------------------------------------------------------

Section 9. Heirs and Successors. The Option Terms shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. If any
rights of the Participant or benefits distributable to the Participant under
this Agreement have not been exercised or distributed, respectively, at the time
of the Participant’s Death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee on a
Beneficiary Designation Form, or such other form as the Committee may require.
The Beneficiary Designation Form may be amended or revoked from time to time by
the Participant. If a deceased Participant fails to designate a beneficiary, or
if the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be exercised by or distributed to the legal representative
of the estate of the Participant. If a deceased Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the Designated Beneficiary’s exercise of all rights under this Agreement
or before the complete distribution of benefits to the Designated Beneficiary
under this Agreement, then any rights that would have been exercisable by the
Designated Beneficiary shall be exercised by the legal representative of the
estate of the Designated Beneficiary, and any benefits distributable to the
Designated Beneficiary shall be distributed to the legal representative of the
estate of the Designated Beneficiary.

Section 10. Administration. The authority to manage and control the operation
and administration of the Option Terms and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to the Option
Terms as it has with respect to the Plan. Any interpretation of the Option Terms
or the Plan by the Committee and any decision made by it with respect to the
Option Terms or the Plan are final and binding on all persons.

Section 11. Plan Governs. Notwithstanding anything in the Option Terms to the
contrary, the Option Terms shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company; and the Option Terms are subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan.

Section 12. Not An Employment Contract. The Option will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company, nor will it interfere in any way with any right the Company
would otherwise have to terminate or modify the terms of such Participant’s
employment or other service at any time.

 

4



--------------------------------------------------------------------------------

Section 13. No Rights As Shareholder. The Participant shall not have any rights
of a shareholder with respect to the Covered Shares, until a stock certificate
has been duly issued following exercise of the Option as provided herein.

Section 14. Amendment. The Option Terms may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

Section 15. Section 409A Amendment. The Committee reserves the right (including
the right to delegate such right) to unilaterally amend this Agreement without
the consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A. Participant’s
acceptance of this Award constitutes acknowledgement and consent to such rights
of the Committee.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, all as of the Grant Date and the Participant
acknowledges acceptance of the terms and conditions of this Agreement.

 

BANKFINANCIAL CORPORATION By:  

 

Its:  

 

[PARTICIPANT]

 

Date:  

 

 

6